Title: Editorial Note: Conference with Black Hoof, 5 February 1802
From: 
To: 


            Early in January, during the visit to Washington by the delegation of Miami, Potawatomi, and Wea Indians led by Little Turtle, the secretary of war received word from the quartermaster general, John Wilkins, Jr., at Pittsburgh, that another deputation of Native Americans was on its way to Washington. Dearborn asked Wilkins to help the group, which consisted of “Chiefs of the Delaware and Shawanees Nations of Indians,” plus “eight young men” and two interpreters, in their travel arrangements. The secretary also sent a “passport” for the Indians. “The Citizens of the Country through which they pass,” the safe-conduct certificate stated, “are desired to treat them in a decent and Friendly manner, and not suffer them to be insulted or molested on their way.” On 14 Jan., Dearborn made the passport system general policy. In a circular to Indian agents, he stated that the president had “consulted several of the Chiefs of different Nations”—presumably Little Turtle, Five Medals, and others of their party, although perhaps also reaching back to Dearborn’s meeting with the Cherokee delegation in July—and believed that issuing passes would defray some of the “many inconveniences” experienced by parties of Indians traveling to Washington. Applying for passes in advance would also prevent delegations from arriving in the capital when the president was absent (passport, 5 Jan., Dearborn to Wilkins, 5 Jan., Dearborn to William Henry Harrison and others, 14 Jan., Lb in DNA: RG 75, LSIA; Wilkins to Dearborn, 29 Dec. 1801, 19 Jan. 1802, recorded in DNA: RG 107, RLRMS).
            The principal member of the group on its way to Washington was Black Hoof, a Shawnee chief. Like Little Turtle, Black Hoof had fought against the United States until 1794, then signed the Greenville treaty and committed himself to acculturation and peaceful, cooperative relations with the U.S. He encouraged the Shawnees to learn to raise livestock, use plows and fences, and take up spinning and weaving. That policy put him into rivalry with Little Turtle. The areas occupied by their tribes in 1802 were in the same general region of the Northwest, Black Hoof’s Shawnees in what is now northwestern Ohio and Little Turtle’s Miamis along the Wabash River in what became the state of Indiana. They vied for influence with the U.S. government, each trying to obtain the most favorable annuities and concessions for his own people and affiliated tribes. That competition provides a context for the comments about William Wells, Little Turtle’s interpreter and son-in-law, in Black Hoof’s address at Washington (Document I). Black Hoof implied that Wells failed to assist, and perhaps tried to impede, the eastward journey of the Shawnee and Delaware delegation. Unfortunately for Black Hoof, in a contest for the U.S. government’s favor, Little Turtle had more experience calling on presidents. Black Hoof’s visit to Washington in 1802 was his first journey of the kind. He also, like Little Turtle, had to contend with the fact that not all members of his tribe accepted change and the assimilation of new ways of life, which Black Hoof hoped would allow them to keep their land (ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols.; Dowd, “Thinking and Believing,”Gregory E. Dowd, “Thinking and Believing: Nativism and Unity in the Ages of Pontiac and Tecumseh,” American Indian Quarterly, 16 (1992) 315–17; Colin G. Calloway, The Shawnees and the War for America [New York, 2007], 109–25).
            Seven Shawnees and five Delawares accompanied Black Hoof on the trip to Washington. Two of the Delawares were Tetepachsit, the primary chief of the Delawares on the White River in Indiana Territory, and Buckongahelas. During the American Revolution and until Anthony Wayne’s victory at Fallen Timbers in 1794, Buckongahelas was a great war leader of the Delawares, allied with the Shawnees in fighting the expansion of the American settlement frontier. In addition to Black Hoof, the deputation’s Shawnee members were Big Snake (Shemenatoo), a chief known as Lewis (Quitewepea), Paumthe, and Captain Reed (Hahgooseekaw). Tetepachsit, Buckongahelas, and Captain Reed were signers of the Greenville treaty. There had been a close association between Delawares and Shawnees for more than a century. Major groups of the two tribes had lived in proximity to one another in what had become a progressively westward migration through the eighteenth century. By the time Black Hoof’s party made the journey to Washington, many Delawares lived on the upper West Fork of the White River in Indiana and a number of Shawnees, like Black Hoof, were in northwestern Ohio (Philadelphia Gazette, 29 Jan. 1802; Alexandria Times; and District of Columbia Daily Advertiser, 29 Jan. 1802; safe-conduct passes for “Buckingillis,” 14 Feb., and Captain Reed, 16 Feb., in Lb in DNA: RG 75, LSIA; ANBJohn A. Garraty and Mark C. Carnes, eds., American National Biography, New York and Oxford, 1999, 24 vols., s.v. “Buckongahelas”; C. A. Weslager, The Delaware Indians: A History [New Brunswick, N.J., 1972], 308, 329, 335, 338–9; John Sugden, Blue Jacket: Warrior of the Shawnees [Lincoln, Neb., 2000], 206, 209, 229, 237, 238, 285–6n; R. David Edmunds, The Shawnee Prophet [Lincoln, Neb., 1983], 169; Sturtevant, HandbookWilliam C. Sturtevant, gen. ed., Handbook of North American Indians, Washington, 1978–, 14 vols., 15:222–4, 622–3; U.S. Statutes at LargeRichard Peters, ed., The Public Statutes at Large of the United States … 1789 to March 3, 1845, Boston, 1855–56, 8 vols., 7:53).
            Two interpreters accompanied the group. One was George Ash, who translated the address that Black Hoof gave on 5 Feb. The other person mentioned as an interpreter was probably François Duchouquet, a trader who sometimes acted as an intermediary between Indians and whites. Black Hoof commended Ash and Duchouquet in his address, and both of them petitioned Congress while the delegation was in Washington—Duchouquet for monetary compensation, Ash for confirmation of a land grant. Isaac Zane, whom Black Hoof also mentioned in his address, had been one of the official interpreters at the Greenville treaty talks in 1795. He translated there for the Wyandots, however, not the Shawnees or the Delawares, and he does not seem to have been traveling with Black Hoof’s group on the visit to Washington. He did petition Congress during that session, as Ash and Duchouquet did, but Zane’s petition, which asked for confirmation of a tract given him by the Wyandots, came to Congress in December, well before the Shawnee and Delaware delegation arrived in the capital. One newspaper said that a government paymaster was traveling with Black Hoof’s group. That official was probably the Mr. Darah who accompanied the party from the time it left Pittsburgh, and who was probably an employee of Wilkins’s department (notes to Document I, below; Philadelphia Gazette, 29 Jan. 1802; ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States, Washington, D.C., 1832–61, 38 vols., Indian Affairs, 1:582; JSJournal of the Senate of the United States, Washington, D.C., 1820–21, 5 vols., 3:164–5).
            The delegation reached Washington on the evening of 27 Jan. (Alexandria Times; and District of Columbia Daily Advertiser, 29 Jan. 1802). Sometime between their arrival and the first meeting with Jefferson and Dearborn on 5 Feb., Jefferson arranged for Edward Gantt to vaccinate younger members of the group, as Black Hoof mentioned in his address. The meetings with Jefferson and Dearborn beginning on the 5th followed the model of the conference with Little Turtle’s delegation in January and Dearborn’s conference with The Glass and other Cherokees in late June and early July 1801. On 5 Feb., speaking on behalf of “the Nation of our people,” Black Hoof made an oration that enumerated the issues of concern to the Shawnees and Delawares he represented (Document I). Everyone reconvened five days later, at which time Jefferson and Dearborn responded to Black Hoof’s address (Documents II and III). As he did with Little Turtle, Jefferson made his reply to Black Hoof a general statement of intention and policy that introduced Dearborn’s reply, which referred more directly to the Indians’ concerns. There is no direct evidence that Jefferson was present during the meetings with Black Hoof—the “Brother” to whom Black Hoof directed his address could have been Jefferson or Dearborn. However, the fact that the president scripted a response to Black Hoof’s address, as he had with Little Turtle, speaking directly to the visitors with “I,” “you,” “we,” and “our,” using his comments to introduce and authorize Dearborn’s, is a strong indication that he was present and not simply conveying his sentiments through Dearborn. Dearborn’s reply, which repeatedly addressed the hearers as “Brothers,” was certainly meant to be delivered orally, and almost surely Jefferson also read his address aloud at the meeting.
            
            The War Department’s record of the conference does not contain any closing remarks from Black Hoof similar to those that Little Turtle made on 7 Jan. (see Document IV of the Conference with Little Turtle at 4 Jan.). Black Hoof and his colleagues did receive an additional document from Dearborn. In his reply, Dearborn referred to “a written Instrument” that would contain the president’s pledge “to protect you … against all wicked people, so long as you shall continue to act honestly and peacably with each other” (Document III below). Jefferson and Dearborn probably intended the “Instrument,” which the secretary of war addressed to the leaders of the Shawnees and Delawares on the president’s authority, to influence the members of the tribes who still had doubts about their relationship with the United States (Document IV). The document affirmed the president’s “sacred regard” for treaties with the Indians and his intent to protect their lands, introduce “useful arts,” and bring white offenders to justice. In return, the government expected an acceptance of the relationship by the Indians; the president, Dearborn advised, “trusts you will not force him to recede from this determination by an improper & unjust change of conduct.” Dearborn also sent a gold chain home with the delegation as a symbol of the connection between the tribes and the United States.
            The group may have split up for their homeward journey. On 14 Feb. Dearborn signed a passport for Buckongahelas that included an unspecified number of “Interpreters and associates,” and on the 16th a passport was issued for Captain Reed alone. Black Hoof and others left Washington for Philadelphia on the morning of the 16th, Dearborn having furnished Darah with means to assist them in their travel. Like Little Turtle, Black Hoof made connections to the Society of Friends as he developed his relationship with the U.S. government. On his way home in 1802, he stopped for a time in Philadelphia to confer with Friends there. He later—again, much as Little Turtle had done—tried the experiment of allowing Quakers to set up a demonstration farm for the Shawnees (Dearborn to William Irvine, 10 Feb., passports, 14, 16 Feb., Dearborn to John Wilkins, Jr., 16 Feb., Dearborn to Israel Whelen, 4 Mch. 1802, Lb in DNA: RG 75, LSIA; Henry Harvey, History of the Shawnee Indians, From the Year 1681 to 1854, Inclusive [Cincinnati, 1855; repr. New York, 1971], 118–19, 129; Dowd, “Thinking and Believing,”Gregory E. Dowd, “Thinking and Believing: Nativism and Unity in the Ages of Pontiac and Tecumseh,” American Indian Quarterly, 16 (1992) 317).
            Members of the Shawnee and Delaware deputation addressed a communication to TJ from Philadelphia on 27 Feb. He received it on 3 Mch. and recorded it in SJL as a letter from a Delaware named Pawkanjelus (likely a variant spelling of Buckongahelas’s name) “& others.” That letter has not been found, but it may have prompted a brief order from Dearborn to Israel Whelen, the purveyor of public supplies. On 4 Mch., Dearborn authorized Whelen “to purchase six hats for the Indian Chiefs now at Philadelphia” at a cost of no more than four dollars per hat (DNA, RG 75, LSIA).
            At least some of the travelers were still in Philadelphia on 17 Mch., when one of the Shawnees died. Published reports called him a chief, but did not name him or state the cause of his death. He was buried with military honors from the Philadelphia Volunteer Company, with the city’s Tammany Society also in attendance. One of the chiefs made an address at the graveside, reassuring the dead man’s spirit and bidding him farewell (Baltimore Republican or, Anti-Democrat, 22 Mch. 1802; Gazette of the United States, 22 Mch.).
          